IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

LISA ANDREWS,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-4002

SOUTHERN SHORES REALTY,
INC.,

      Appellee.

_____________________________/

Opinion filed June 1, 2017.

An appeal from the Circuit Court for Santa Rosa County.
John F. Simon, Judge.

Ryan M. Barnett of Whibbs Stone Barrett, P.A., Pensacola, for Appellant.

Shari Thieman-Greene and Ashley Gartman of Lynchard, Greene & Seely,
P.L.L.C., Navarre, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, RAY, and BILBREY, JJ., CONCUR.